UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1155


TEWODROS G. ABAYNEH,

                Petitioner,

          v.

MICHAEL B. MUKASEY,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   October 16, 2008           Decided:   November 17, 2008


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Solomon Bekele, LAW OFFICES OF SOLOMON & ASSOCIATES, Silver
Spring, Maryland, for Petitioner. Gregory G. Katsas, Assistant
Attorney General, Daniel E. Goldman, Senior Litigation Counsel,
Paul   T.   Cygnarowicz,   OFFICE OF   IMMIGRATION  LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tewodros G. Abayneh, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals       affirming     the     Immigration         Judge’s      denial      of       his

applications for relief from removal.

              Abayneh     first    challenges         the    determination      that      he

failed to establish eligibility for asylum.                        To obtain reversal

of   a   determination      denying    eligibility           for    relief,    an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”           INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).       We have reviewed the evidence of record and conclude

that Abayneh fails to show that the evidence compels a contrary

result.       Having failed to qualify for asylum, Abayneh cannot

meet the more stringent standard for withholding of removal.

Chen     v.   INS,   195    F.3d    198,    205       (4th    Cir.    1999);        INS   v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).                         Finally, we uphold

the finding below that Abayneh failed to demonstrate that it is

more likely than not that he would be tortured if removed to

Ethiopia.      8 C.F.R. § 1208.16(c)(2) (2008).

              Accordingly,     we    deny       the   petition      for     review.       We

dispense      with   oral     argument      because          the    facts     and     legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                3